53 F.3d 345NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
INNOTECH, INC., Plaintiff-Appellant,v.Martin GRESHES, Defendant-Appellee.
Nos. 95-1258, 94-1483.
United States Court of Appeals, Federal Circuit.
March 30, 1995.
CORRECTED ORDER

1
Upon consideration of the parties' stipulated motion to dismiss,

IT IS ORDERED that

2
The judgment of affirmance without opinion entered on February 22, 1995, is vacated;


3
The mandate issued March 15, 1995, is recalled;


4
The notice of appeal is reinstated and dismissed under Fed.R.App.P. 42(b).  Each party shall bear its own costs and attorney fees.